Citation Nr: 1404019	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for anxiety disorder, also claimed posttraumatic stress disorder (PTSD), rated as 10 percent before October 21, 2010, and 50 percent disabling subsequent to October 21, 2010.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) based on service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the appeal, in a rating decision in March 2011, the RO increased the rating for PTSD from 10 percent to 50 percent, effective October 21, 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2010 and November 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran has indicated he is unable to work due to his medical conditions, some of which are service connected.  This raises the issue of entitlement to total disability based upon individual unemployability (TDIU).  The issue of whether entitlement to TDIU is warranted as a result of the service connected disabilities is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is set forth on the first page of the decision.

The Board notes that in November 2013, the Veteran submitted claims for increased ratings for the service connected disabilities of coronary artery disease and peripheral neuropathy of the right foot.  The Veteran also seeks service connection for peripheral neuropathy of the left foot, bilateral hearing loss, and tinnitus.

The issues of service connection for peripheral neuropathy of the left foot, service connection for bilateral hearing loss, service connection for tinnitus, an increased rating for coronary artery disease, and an increased rating for peripheral neuropathy of the right foot have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in November 2011, the Board remanded this matter after the Veteran stated his anxiety/PTSD symptoms had worsened.  The VA examination upon remand occurred in August 2012.  In November 2013, the Veteran submitted a document stating that all of his service connected disabilities had worsened, including his mental health disability citing frequent flashbacks, nightmares, panic attacks, social and occupational impairments, along with depression.

As the record indicates that there may be a material change in the Veteran's anxiety/PTSD disability since his last VA examination in August 2013, the Veteran shall be provided a new VA examination to determine the current level of severity of his disability.  38 C.F.R. § 3.327, Weggenmann v, Brown, 5 Vet. App. 281, 284 (1993).

In addition, the Court has held that a claim for total disability based upon individual unemployability (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The Veteran was apparently employed when he initiated his claim for service connection for PTSD.  As noted, the Veteran appealed the initial rating for an acquired psychiatric disability upon the grant of service connection.  The evidence indicates the Veteran has since retired at age 62 due to medical disabilities.  His service representative, however, argues his disability prevents the Veteran from obtaining and maintaining gainful employment.  In addition, there is evidence that his mental health disability has some effect upon employment.  For instance, the VA examiner in October 2010 noted that the Veteran's symptoms made it unlikely he would be able to return to the workforce.  The Board therefore finds that TDIU has been reasonably raised by the record.  Further, the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.

Nevertheless, the Board notes that the Veteran has not been provided a notice letter that informed him of the criteria for establishing TDIU on either a schedular basis or extraschedular basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Thus, on remand, the RO or AMC should send to the Veteran another notice letter that explains how to establish a TDIU pursuant to 38 C.F.R. § 4.16 (a) & (b).

In addition, there is no VA examination discussing the severity of all current service connected disabilities, anxiety/PTSD, coronary artery disease, diabetes mellitus and peripheral neuropathy, and their effect on employment.  As the record does not contain a current, adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service connected disabilities, in combination, but not in conjunction with his nonservice-connected disabilities, causes him to be unemployable, for VA purposes, a VA examination id necessary to obtain the necessary information to adjudicate the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice to the Veteran on the claim of entitlement to a total disability rating for compensation purposes based upon individual unemployability, pursuant to 38 C.F.R. § 4.16 (a) & (b), and assist the Veteran with respect to developing evidence to substantiate the claim for TDIU.

2.  The Veteran should be provided a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected anxiety disorder/PTSD and the Veteran's ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his anxiety disorder/PTSD and any other mental health disorder.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's anxiety disorder/PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's anxiety disorder/PTSD on his occupational and social functioning.

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation. 

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment.  

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claim folder must indicate whether the notification letter was returned as undeliverable.

4.  After the foregoing development is completed, adjudicate the claims of an increased rating for the Veteran's anxiety disorder and entitlement to TDIU.  If any benefit sought remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


